200 F.2d 198
Bernard M. SHOTKIN, Also Known as Barney M. Shotkin, etc.,v.GENERAL ELECTRIC COMPANY.
No. 4504.
United States Court of Appeals Tenth Circuit.
November 12, 1952.

Appeal from the United States District Court for the District of Colorado.
Walter F. Dodd, Chicago, Ill., for appellant.
Grant, Shafroth & Toll and Akolt, Campbell, Turnquist & Shepherd, Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed November 12, 1952, on ground there was no final or appealable order.